DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (WO 2016/150660 A1) in view of Heo et al. (US 2013/0232813) and Kim (US 2007/0033829). 
 	Kong et al. disclose a laundry treatment apparatus comprising: a drum 2 for storing laundry, a duct 3 provided for reintroducing air discharged from the drum 2 into the drum 2, a fan 12 provided in the duct 3,  wherein the fan 12 rotates independently of the drum rotation (page 9, lines 26-30), a heat pump 6-11 for dehumidifying and heat air flowing in the duct 3, a temperature sensing unit 5 for measuring a temperature of air discharged from the drum 2, and a controller 4 configured to determine an amount of time, for which the measured temperature of the discharged air remains equal to or higher than the reference temperature, and to stop operation of the fan 12 and of the heat pump 6-11, when the amount of time is equal to or greater than a reference amount of time (page 6, lines 11-32, wherein the controller determines an amount of time (in a range between 18 to 25 min) for an hygiene process step at the end of the drying process is foreseen in combination with a constant temperature level of 70 to 75℃).  Wherein the reference temperature and the reference amount of time are independent 
For claims 5-6 and 14, Kong et al. disclose a reference temperature of at least 65℃, preferably at least 70℃, most preferably 70 to 75℃ (page 6, lines 23-27) and reference amount of time of at least 15 minutes, more preferably at least 17 minutes, most preferably in the range from 18 to 25 minute. As Kong et al. disclose a reference temperature and time overlapping or .
Claims 1-2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al.  (US 2012/0167636 A1) in view of Heo et al. (US 2013/0232813) and Kim (US 2007/0033829).
 	Nakamoto et al. disclose a laundry treatment apparatus comprising: a drum 1 for storing laundry, a duct 9 provided for reintroducing air discharged from the drum 1 into the drum 1, a fan 4  provided in the duct 9, wherein the fan 4 rotates independently of the drum rotation (Fig. 1, fan 4 is rotated by motor 4b while drum 1 is rotated by motor 3), a heat pump 6-7, 16-20 for dehumidifying and heat air flowing in the duct 3, a temperature sensing unit 72 for measuring a temperature of air discharged from the drum 2, and a controller 70 configured to determine an amount of time, for which the measured temperature of the discharged air remains equal to or higher than the reference temperature (see paragraph 61, the controller determines the timing of the final drying process in response to the detection results of the exhaust temperature detector 72; wherein the term is considered to at least encompass a certain amount of time and wherein the detected temperature is no less than a first predetermined temperature), and to stop operation .

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the relationship between the ventilation fan (30) and the heater (40) (REMARKS, page 7, lines 6-17)) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed feature is the relationship between the ventilation fan and the heat pump (not the heater as applicant argued). Heo does disclose the claimed relationship between the ventilation fan (30) and the heat pump (70) (see paragraphs [0167]-[0169], [0175]-[0176], also see rejections above).               

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY